Citation Nr: 1604591	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-08 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea), to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 1994.  He also served in the Navy Reserves until 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a July 2012 Board hearing held sitting at the RO.  In June 2014, the Board remanded the case for further development.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, asthma is related to his active duty service.  

2.  The Veteran has sleep apnea that is related to his service connected asthma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for asthma and sleep apnea.  He contends that his asthma developed as a result of his exposure to dust, paint fumes, and diesel fumes while working in shipyards during service.  He also contends that his sleep apnea either had its onset in service or is caused or aggravated by his asthma.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Evidence

The Veteran's service treatment records reflect treatment for respiratory symptoms in the context of allergies.  However, he asserts that these symptoms were actually the in-service onset of his asthma.  Additionally, the Veteran testified during his July 2012 Board hearing that during service, he experienced both respiratory symptoms and sleep disturbance symptoms.  He further testified that others reported to him that he repeatedly snored.

On a report of medical history completed by the Veteran on enlistment in June 1986, he checked "yes" to whether he had now or had ever had hay fever.  The physician's summary and elaboration noted that the Veteran had "allergic rhinitis, no shots or meds, no asthma, [not considered disabling]."  Lungs and chest examination was normal on enlistment examination and on the July 1994 separation examination.  On a report of medical history completed during reserves service in July 1999, the Veteran again noted hay fever; the physician stated that he had "allergic rhinitis- spring, summer- allergy to pollen, grass.  Uses inhaler...works only fairly well."

An April 1998 private treatment record noted complaints of trouble breathing.  Acute allergic rhinitis with bronchospasm was noted.  A November 2008 private treatment record noted diagnoses of chronic asthma and possible sleep apnea.  The private physician indicated that the Veteran may have had mild asthma for years.

A sleep study showed obstructive sleep apnea in April 2010.  

A VA examination in July 2014 diagnosed mild reactive airway disease.  The examiner opined that this preexisted the Veteran's period of service.  In an October 2014 addendum the VA examiner stated that the preexisting reactive airway disease was not aggravated beyond its natural course during his military service.  The Board notes that the examiner's statement that reactive airway disease preexisted service is at odds with the "no asthma" notation on the June 1986 report of medical history.  Thus, the examination report is not probative evidence.

In an October 2014 statement, the Veteran reported that he had no wheezing, breathing difficulty, or tightness of the chest prior to my entry into military service in June 1986; that he started experiencing symptoms of wheezing and chest tightness in August 1987; that he reported these symptoms to the ship's independent duty corpsman who was very dismissive and stated that the Veteran could treat his allergy symptoms with over the counter products; that this corpsman's anger and rank scared the Veteran into never bothering him about his breathing problems again; that he then purchased Benadryl and Primatene mist inhaler at a local drug store and they relieved his symptoms; that in October 1987 he was standing watch on a submarine in the shipyard when he had tightness in his chest; that he was around a lot of dust at the time due to shipyard grinders working nearby; that he was relieved of duty and went to the dorm room and used the Primatene mist inhaler; that he now knows that the tightness was an asthma attack because symptoms were similar to the same that he felt in April 1998 when he was treated for an asthma attack; that between August 1987 and August 1990 he used the inhaler about once a month and had mild symptoms that never required a trip to the emergency room; that the incident in April 1998 was more severe but that all the previous symptoms throughout his period of service were similar but milder.

A private physician, H.J.L., M.D., provided the following statement in June 2015:  "It is at least as likely as not that [the Veteran's] asthma had its onset during military service.  [The Veteran]'s sleep apnea is at least as likely as not a direct result or aggravated by his asthma condition."

In October 2015, the Board obtained an opinion from a VHA pulmonary physician.  After reviewing the record, this physician stated that the Veteran's treatment in April 1998 with albuterol and Solumedrol was clearly for an asthma attack.  "It is more likely than not that the Veteran has evidence of asthma with its first clear-cut manifestation in April 1998, during his time in the Navy Reserves...he was noted to have no evidence of asthma on his enlistment exam in 1986...While the definitive diagnosis was made in 2010, this evidence supports onset of asthma during his time in the Navy Reserves.  It is not clear from the evidence presented that the prior exposure to dust and fumes while in the Navy years earlier had any particular relationship to onset of asthma in 1998, as he required no acute treatment of asthma symptoms during the period of dust exposures."

The VHA physician stated that it was less likely than not that sleep apnea had its onset during service.  He noted that asthma has been noted to be associated with increased risk of developing obstructive sleep apnea in some epidemiological studies, but that the nature of the association between the two conditions is not fully understood.  

C.S., who reported that he was stationed with the veteran from January 1986 to March 1988 at the Electric Boat shipyard in Groton, Connecticut, provided a lay statement in October 2015.  "We both were berthed in a building located on the shipyard.  The shipyard area was a considerable large industrial compound that had large amounts of dust.  I observed [the Veteran] on several occasions have symptoms of wheezing, and coughing and then wheezing after he coughed...I also observed him using a Primatene mist inhaler on occasions.  I made these observations between August 1987 and March 1988."

The Veteran's sister also provided a statement in October 2015 attesting to observing symptoms of the veteran's asthma during his service:  "I observed [the Veteran] suffer from symptoms of wheezing, coughing and tightness of the chest.  I observed these symptoms on several occasions between June 1988 and May 1990 when I visited him."

In a statement dated in November 2015, the Veteran's representative, who is also a physician, stated that "It is clear that the Veteran did not have pre-existing childhood asthma but rather allergies.  The first time he developed an asthmatic attack was during his military service.  His Statement in Support of Claim, his testimony before the BVA, and the attached affidavits by family and fellow serviceman, show that he was exposed to high levels of pulmonary irritants while working at the shipyard during his service and experienced symptoms of asthma which included wheezing, coughing and tightness of the chest."

Regarding sleep apnea, the Veteran's representative noted that the "Veteran provided a Statement in Support of Claim on November 1, 2015, stating that when stationed on the USS San Juan in Groton CT he started snoring loudly and had air gasps while sleeping.  From August 1990-July 1994, he was stationed at the Pentagon and 'continued to have bouts with snoring and light headaches in the morning.  I was unaware that these conditions were related to sleep apnea and did not seek medical treatment until 2010 when I was diagnosed with sleep apnea.'  Mr. [C.S.], who was stationed with the veteran from January 1986 to March 1988 at the Electric Boat shipyard in Groton, Connecticut, provided a Statement in Support of the veteran's claim on July 7, 2014, reporting that he berthed near the veteran and heard him snoring loudly on many different occasions.  A similar Statement in Support of Claim was provided by Mr. [E.G.] on July 3, 2014, who was stationed with the Veteran from March 1988 to June 1990.  He berthed near the veteran on the submarine and heard him snoring loudly.  Veteran's sister, Ms. [T.A.], provided a statement in support of the veteran's claim on November 2, 2015: 'I observed [the Veteran] snoring, and snoring with hesitation of gasps for air.  I observed these symptoms on several occasions between June 1993 and May 1994.  I observed this in Washington DC.  [The Veteran] was in the Navy stationed at the Pentagon at the time.'  Snoring is the initial presenting symptom on the sleep-related breathing disorder (SRBD) continuum.  As the disease progresses, SRBD patients begin to show sleepiness, due to increased upper airway resistance.  As the above report shows, if untreated, the patient eventually develops Obstructive Sleep Apnea (OSA) with symptoms of snoring, sleepiness, spouse apnea report, and hypoxia.  Based on the testimonies of the Veteran, the veteran's fellow servicemen and his sister, and on the recent medical literature, it is more likely than not that the veteran's sleep apnea actually developed during the veteran's service.  Since only a sleep apnea study can diagnose OSA, and physical exam and laboratory exams are generally normal, Veteran, unfortunately, went undiagnosed until finally having a study performed in 2010, finding sleep apnea, requiring treatment by CPAP.  I argue that the Veteran's sleep apnea is secondary to his asthma.  Several studies have confirmed that asthmatic patients are more prone to develop OSAS symptoms than are members of the general population."  

Analysis

Asthma

The Veteran and his sister and former service comrades have reported that he began experiencing respiratory symptoms, including wheezing, coughing, and tightness in the chest, during service.  In its role as a finder of fact, the Board finds their lay accounts are both competent and credible.  Further, they are supported by documented inservice complaints regarding breathing problems.  The record contains medical opinions relating the Veteran's asthma, first diagnosed in 1998, to his period of service.  There are no competent opinions directly to the contrary.  The July 2014 VA opinion incorrectly stated that asthma preexisted service.  The VHA physician stated that it was "not clear from the evidence presented that the prior exposure to dust and fumes while in the Navy years earlier had any particular relationship to onset of asthma in 1998, as he required no acute treatment of asthma symptoms during the period of dust exposures."  However, the record does contain the Veteran's statement that he used inhalers for breathing symptoms beginning in 1987.  Thus, the Board finds that there is credible evidence of treatment for such symptoms during service, which undercuts the VHA physician's statement on this point.

When all reasonable doubt is resolved in the Veteran's favor, the evidence for and against the claim is at least in equipoise.  Given the competent lay evidence showing that the Veteran exhibited symptoms of asthma during service and that these symptoms continued after service (although prior to an official diagnosis), as well as medical opinions relating his asthma to his period of service, service connection for asthma is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sleep Apnea

Given the above grant of service connection for asthma, the Board must consider whether service connection for sleep apnea on a secondary basis is warranted.

Dr. L. opined that the Veteran's sleep apnea is at least as likely as not a direct result or aggravated by his asthma condition.  The VHA physician, while stating that it was less likely than not that sleep apnea was caused or aggravated by his asthma, acknowledged that "asthma has been noted to be associated with increased risk of developing obstructive sleep apnea in some epidemiological studies."

The Veteran's attorney, who is a physician, provided a statement that related the Veteran's sleep apnea to his asthma.  This statement cited medical literature in support of this conclusion and provided a description of the process by which asthma can result in sleep apnea.

The Board finds that the medical evidence for and against the claim is at least in relative equipoise.  Resolving reasonable doubt in favor of the Veteran, there is a basis of entitlement to service connection on a secondary basis under 38 C.F.R. § 3.310.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for asthma is granted.

Service connection for sleep apnea, as secondary to service-connected asthma, is granted.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


